BERDON, J.,
dissenting. I disagree with the majority’s narrow construction of Connecticut’s Lemon Law,1 which excludes motorcycles from the statute’s protection. In my view, this construction of the Lemon Law is contrary to the plain language of the statute and is inconsistent with its underlying policy.
I begin my analysis by recognizing the remedial purpose of the Lemon Law. General Statutes § 42-179 (b) explicitly provides that the Lemon Law was enacted to provide effective remedies for consumers “[i]f a new motor vehicle does not conform to all applicable express warranties . . . .” (Emphasis added.) See Chrysler Corp. v. Maiocco, 209 Conn. 579, 594, 552 A.2d 1207 (1989) (Lemon Law was enacted “to provide for consumer purchasers of new motor vehicles an alternative to civil litigation”). The court’s analysis, however, fails to apply the long-standing canon of statutory construction: “[Rjemedial statutes . . . are to be liberally construed in favor of those whom the legislature intended to benefit.” Hartford Fire Ins. Co. v. Brown, 164 Conn. 497, 503, 325 A.2d 228 (1973). Accordingly, the Lemon Law should be liberally construed to protect consumers who have purchased new motor vehicles that do not conform to their express warranties.
The Lemon Law provides that “motor vehicle” shall be defined as “a passenger motor vehicle or a passenger and commercial motor vehicle as defined in section 14-1 . . . .” General Statutes § 42-179 (a) (2). Although the statutory definition of “passenger motor vehicle” has been amended,2 we are required to apply the defini*16tion that existed in § 14-1 at the time the Lemon Law was enacted:3 “As a general rule, the subsequent modification or repeal of a statutory provision adopted by another statute through incorporation by reference is inoperative so far as the adopting statute is concerned, in the absence of express or implied legislative intent to the contrary.” (Internal quotation marks omitted.) Weigel v. Planning & Zoning Commission, 160 Conn. 239, 248, 278 A.2d 766 (1971); see also Simmons v. State, 160 Conn. 492, 498, 280 A.2d 351 (1971); Legat v. Adorno, 138 Conn. 134, 150, 83 A.2d 185 (1951); 2 J. Sutherland, Statutory Construction (5th Ed. 1992) § 51.08. As early as 1838, the Supreme Court of the United States; Kendall v. United States, 37 U.S. 524, 624, 9 L. Ed. 1181 (1838); explained the rationale in support of this canon of construction: “And such adoption has always been considered as referring to the law existing at the time of adoption; and no subsequent legislation has ever been supposed to affect it. And such must necessarily be the effect and operation of such adoption. No other rule would furnish any certainty as to what was the law; and would be adopting prospectively, all changes that might be made in the law.” Thus, the definition of “passenger motor vehicle” that was in existence in 1984, the year the Lemon Law was enacted, must govern.
“Passenger motor vehicle” is specifically defined in General Statutes (Rev. to 1983) § 14-1 (35) as “a motor vehicle having a capacity of carrying not more than ten passengers, designed and used for the purpose of transporting persons with their necessary personal belongings.” Undoubtedly, a motorcycle is a “motor vehicle.” Additionally, it is beyond dispute that a motor*17cycle cannot carry more than ten passengers and is designed and used to transport persons along with their personal belongings. Consequently, as the plaintiff Cagiva North America, Inc., conceded both in the trial court4 and in its appellate brief to this court,5 motorcycles fall within the purview of the pre-1990 definition of “passenger motor vehicle.”
Rather than apply the specific definition of “passenger motor vehicle” set forth in § 14-1, the majority fabricates an argument that was never advanced by the plaintiff and that was never briefed by the parties. In an effort to exclude motorcycles from the purview of “passenger motor vehicle,” the court searches § 14-1 for other definitions contained in that provision. In doing so, the majority concludes that a motorcycle is not a passenger motor vehicle within the meaning of the Lemon Law because motorcycles are separately defined within § 14-1.6 If § 14-1 defined terms solely for the purpose of the Lemon Law, a component of our consumer protection laws, it would be appropriate to consider this separate definition in our analysis. Section 14-1, however, is the definitional statute for chapter 246, which contains 390 separate statutes (not including subsections) regarding the registration, operation, taxation and design of motor vehicles, as well as the use of Connecticut’s highways. The legislature could not have reasonably intended that we should define “passenger motor vehicle” by referencing any subsection other than the specific definition of the term. Moreover, *18the legislature commenced § 14-1 with an express qualifying preface: “Terms used in this chapter shall be construed as follows . . . unless the construction is inconsistent with the manifest intention of the general assembly . . . .” (Emphasis added.) Because “passenger motor vehicle” is clearly defined within § 14-1, we should restrict ourselves to that specific definition.
More importantly, because the legislature has specifically defined “passenger motor vehicle” in § 14-1, this court is bound to accept and apply that literal definition. It is a fundamental tenet that “ ‘[w]hen legislation contains a specific definition, the courts are bound to accept that definition.’ ” Johnson v. Manson, 196 Conn. 309, 316, 493 A.2d 846 (1985), cert. denied, 474 U.S. 1063, 106 S. Ct. 813, 88 L. Ed. 2d 787 (1986), quoting International Business Machines Corp. v. Brown, 167 Conn. 123, 134, 355 A.2d 236 (1974); Toll Gate Farms, Inc. v. Milk Regulation Board, 148 Conn. 341, 347, 170 A.2d 883 (1961). If this court does otherwise, it exceeds its constitutional limitations by infringing on the legislative prerogative.
Indeed, I am sure that the legislature will be surprised to learn, as a result of today’s majority decision, that it never intended to protect under the Lemon Law consumers who purchased motorcycles. It defies reason to believe that the legislature, in adopting the Lemon Law, did not intend to protect all purchasers of consumer motor vehicles.7
Accordingly, I dissent.

 General Statutes §§ 42-179 through 42-186.


 In 1990, § 14-1 was amended to define “passenger motor vehicle” as “a motor vehicle used for private transportation of persons and their personal belongings, designed to carry occupants in comfort and safety, with not less than fifty per cent of the total area enclosed by the outermost body contour lines, excluding the area enclosing the engine, as seen in a plain view, utilized for designated seating positions and necessary legroom with a capacity of carrying not more than ten passengers including the operator thereof.” Public Acts 1990, No. 90-263, § 1.


 The plaintiffs sole argument with respect to the inclusion of motorcycles within the protection of the Lemon Law focused on the statutory change to the definition enacted in 1990, which, as indicated, is contrary to our canons of construction.


 In the June 12, 1995 trial brief in support of its application to vacate, correct or modify the arbitration award and for an order to show cause, the plaintiff stated: “Obviously, a motorcycle would easily fit into [the 1984] definition [of passenger motor vehicle].”


 In its appellate brief, the plaintiff stated: “Arguably, a motorcycle could fit into [the 1984] definition [of passenger motor vehicle].”


 I note that “truck” is also separately defined in § 14-1, which, given the majority’s analysis, raises the question of whether owners of pickup trucks are covered by the Lemon Law.


 “In construing a statute, common sense must be used and courts must assume that a reasonable and rational result was intended.” Kron v. Thelen, 178 Conn. 189, 192, 423 A.2d 857 (1979); see also State v. Roque, 190 Conn. 143, 153, 460 A.2d 26 (1983) (“ ‘there is no canon against using common sense in construing laws as saying what they obviously mean’ ”). In this case, common sense leads one to conclude that motorcycles were intended to be covered by the Lemon Law. There is no conceivable reason why the legislature would want to discriminate against purchasers of motorcycles.